UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2011 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-14323 (Commission File Number) 76-0568219 (IRS Employer Identification No.) 1100Louisiana Street, 10thFloor, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)381-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Amendment to Sixth Amended and Restated Partnership Agreement.On August 10, 2011, the Board of Directors of Enterprise Products Holdings LLC (the “General Partner”), the general partner of Enterprise Products Partners L.P. (the “Partnership”), approved Amendment No. 1 (the “Amendment”) to the Partnership’s Sixth Amended and Restated Agreement of Limited Partnership dated November 22, 2010 (the “Partnership Agreement”). The Amendment was executed effective as of August 11, 2011. The Amendment amends the form of certificate evidencing ownership of the Partnership’s common units and updates the Partnership Agreement for other ancillary ministerial matters relating to such certificates. In accordance with Section13.1(d) of the Partnership Agreement, the General Partner has determined that the Amendment does not adversely affect the Partnership’s limited partners in any material respect and, therefore, that the amendment does not require approval of any such limited partner. A copy of the Amendment is filed as Exhibit3.1 to this Current Report on Form 8-K and is incorporated by reference. Item9.01. Financial Statements and Other Exhibits (c)Exhibits Exhibit No. Description Amendment No. 1 to the Sixth Amended and Restated Agreement of Limited Partnership of Enterprise Products Partners L.P., dated as of August 11, 2011. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERPRISE PRODUCTS PARTNERS L.P. By: Enterprise Products Holdings LLC, its General Partner Date: August 16, 2011 By: /s/ Michael J. Knesek Name: Michael J. Knesek Title: Senior Vice President, Controller and Principal Accounting Officer of the General Partner 2 EXHIBIT INDEX Exhibit No. Description Amendment No. 1 to the Sixth Amended and Restated Agreement of Limited Partnership of Enterprise Products Partners L.P., dated as of August 11, 2011. 3
